 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (hereinafter referred to as this “AGREEMENT”), entered
into as of the 19th day of September, 2006, by and among Greenville Federal
Financial Corporation, a federally chartered mid-tier savings and loan holding
company (hereinafter referred to as “HOLDING COMPANY”), Greenville Federal, a
federally chartered savings bank and a wholly-owned subsidiary of HOLDING
COMPANY (hereinafter referred to as “BANK”), and Susan J. Allread, an individual
(hereinafter referred to as the “EMPLOYEE”);
WITNESSETH:
     WHEREAS, the EMPLOYEE is currently employed as the Chief Financial Officer
and Secretary of HOLDING COMPANY and BANK (hereinafter collectively referred to
as the “EMPLOYERS”) and Vice President and Compliance Officer of BANK;
     WHEREAS, as a result of the skill, knowledge and experience of the
EMPLOYEE, the Boards of Directors of the EMPLOYERS desire to retain the services
of the EMPLOYEE as the Chief Financial Officer and Secretary of BANK and of
HOLDING COMPANY and as Vice President and Compliance Officer of BANK;
     WHEREAS, the EMPLOYEE desires to continue to serve as the Chief Financial
Officer and Secretary of BANK and of HOLDING COMPANY and as Vice President and
Compliance Officer of BANK; and
     WHEREAS, the EMPLOYEE and the EMPLOYERS desire to enter into this Agreement
to set forth the terms and conditions of the employment relationship between the
EMPLOYERS and the EMPLOYEE;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the EMPLOYERS and the EMPLOYEE hereby agree as follows:
     Section l. Employment and Term. Upon the terms and subject to the
conditions of this AGREEMENT, the EMPLOYERS hereby employ the EMPLOYEE, and the
EMPLOYEE hereby accepts employment, as the Chief Financial Officer and Secretary
of BANK and of HOLDING COMPANY and Vice President and Compliance Officer of
BANK. The term of this AGREEMENT shall commence on July 1, 2006, and shall end
on June 30, 2009 (hereinafter referred to as the “TERM”).

 



--------------------------------------------------------------------------------



 



     Section 2. Duties of EMPLOYEE.
     (a) General Duties and Responsibilities. As an officer of each of the
EMPLOYERS, the EMPLOYEE shall perform the duties and responsibilities customary
for such offices to the best of her ability and in accordance with the policies
established by the Boards of Directors of the EMPLOYERS and all applicable laws
and regulations. The EMPLOYEE shall perform such other duties not inconsistent
with her position as may be assigned to her from time to time by the Boards of
Directors of the EMPLOYERS; provided, however, that the EMPLOYERS shall employ
the EMPLOYEE during the TERM in a senior executive capacity without diminishment
of the importance or prestige of her position.
     (b) Devotion of Entire Time to the Business of the EMPLOYERS. The EMPLOYEE
shall devote her entire productive time, ability and attention during normal
business hours throughout the TERM to the faithful performance of her duties
under this AGREEMENT. The EMPLOYEE shall not directly or indirectly render any
services of a business, commercial or professional nature to any person or
organization without the prior written consent of the Boards of Directors of the
EMPLOYERS; provided, however, that the EMPLOYEE shall not be precluded from
(i) vacations and other leave time in accordance with Section 3(e) hereof;
(ii) reasonable participation in community, civic, charitable or similar
organizations; or (iii) the pursuit of personal investments which do not
interfere or conflict with the performance of the EMPLOYEE’S duties to the
EMPLOYERS.
     Section 3. Compensation, Benefits and Reimbursements.
     (a) Salary. The EMPLOYEE shall receive during the TERM an annual salary
payable in equal installments not less often than monthly. The amount of such
annual salary shall be $67,500 until changed by the Boards of Directors of the
EMPLOYERS in accordance with Section 3(b) of this AGREEMENT or otherwise.
     (b) Annual Salary Review. Each year throughout the TERM, the annual salary
and annual bonus of the EMPLOYEE shall be reviewed by the Compensation Committee
of the Board of Directors of BANK and shall be set, effective for the next year,
at a total amount of not less than $67,500, based upon the EMPLOYEE’S individual
performance and the overall profitability and financial condition of the
EMPLOYERS (hereinafter referred to as the “ANNUAL REVIEW”). The results of the
ANNUAL REVIEW shall be reflected in the minutes of the Compensation Committee.
     (c) Expenses. In addition to any compensation received under Section 3(a)
or (b) of this AGREEMENT, the EMPLOYERS shall pay or reimburse the EMPLOYEE for
all reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of her duties under this AGREEMENT. Such
reimbursement shall be made in accordance with the existing policies and
procedures of the EMPLOYERS pertaining to reimbursement of expenses to senior
management officials.

 



--------------------------------------------------------------------------------



 



     (d) Employee Benefit Program.
     (i) During the TERM, the EMPLOYEE shall be entitled to participate in all
formally established employee benefit, bonus, pension and profit-sharing plans
and similar programs that are maintained by the EMPLOYERS from time to time,
including programs in respect of group health, disability or life insurance,
reimbursement of membership fees in civic, social and professional organizations
and all employee benefit plans or programs hereafter adopted in writing by the
Boards of Directors of the EMPLOYERS, for which senior management personnel are
eligible, including any employee stock ownership plan, stock option plan or
other stock benefit plan (hereinafter collectively referred to as the “BENEFIT
PLANS”). Notwithstanding the foregoing sentence, the EMPLOYERS may discontinue
or terminate at any time any such BENEFIT PLANS, now existing or hereafter
adopted, to the extent permitted by the terms of such plans and shall not be
required to compensate the EMPLOYEE for such discontinuance or termination.
     (ii) After the expiration of the TERM or the termination of the employment
of the EMPLOYEE for any reason other than JUST CAUSE (as defined hereinafter)
and other than under the circumstances set forth in Section 4(a)(ii), the
EMPLOYERS shall provide a group health insurance program in which the EMPLOYEE
and her spouse will be eligible to participate until both the EMPLOYEE and her
spouse become 65 years of age; provided, however that all premiums for such
program shall be paid by the EMPLOYEE and/or her spouse after the EMPLOYEE’S
termination of employment; provided further, however, that the EMPLOYEE and her
spouse may only participate in such program for as long as the EMPLOYERS make
available an employee group health insurance program which permits the EMPLOYERS
to make coverage available for similarly situated retirees. In addition to the
foregoing provisions of this subsection 3(d)(ii), if the EMPLOYERS make
available an employee group health insurance program that would permit
terminated employees and their spouses to continue to be covered past age 65,
the EMPLOYEE shall be permitted to participate in such program, with all
premiums paid by the EMPLOYEE and/or her spouse, for so long as the EMPLOYERS
maintain such a program; provided, however, that the EMPLOYERS shall not be
required to provide or maintain such a program.
     (e) Vacation and Sick Leave. The EMPLOYEE shall be entitled, without loss
of pay, to be absent voluntarily from the performance of her duties under this
AGREEMENT, subject to the following conditions:
     (i) The EMPLOYEE shall be entitled to an annual vacation in accordance with
the policies periodically established by the Boards of Directors of the
EMPLOYERS for senior management officials of the EMPLOYERS, the duration of
which shall not be less than 3 weeks each calendar year;

 



--------------------------------------------------------------------------------



 



     (ii) Vacation time shall be scheduled by the EMPLOYEE in a reasonable
manner and shall be subject to approval by the Boards of Directors of the
EMPLOYERS. The EMPLOYEE shall not be entitled to receive any additional
compensation from the EMPLOYERS in the event of her failure to take the full
allotment of vacation time in any calendar year; and
     (iii) The EMPLOYEE shall be entitled to annual sick leave as established by
the Boards of Directors of the EMPLOYERS for senior management officials of the
EMPLOYERS. In the event that any sick leave time shall not have been used during
any calendar year, such leave shall accrue to subsequent calendar years only to
the extent authorized by the Boards of Directors of the EMPLOYERS. Upon
termination of employment, the EMPLOYEE shall not be entitled to receive any
additional compensation from the EMPLOYERS for unused sick leave.
     Section 4. Termination of Employment.
     (a) General. The employment of the EMPLOYEE shall terminate at any time
during the TERM (i) at the option of the EMPLOYERS, upon the delivery by the
EMPLOYERS of written notice of termination to the EMPLOYEE, or (ii) at the
option of the EMPLOYEE, upon delivery by the EMPLOYEE of written notice of
termination to the EMPLOYERS if the present capacity or circumstances in which
the EMPLOYEE is employed are materially adversely changed without the EMPLOYEE’s
written consent, including, but not limited to, a material reduction in
responsibilities or authority, the assignment of duties or responsibilities
substantially inconsistent with those normally associated with the EMPLOYEE’S
position described in Section 2(a) of this AGREEMENT, a change of title, the
requirement that the EMPLOYEE regularly perform her principal executive
functions more than thirty-five (35) miles from her primary office as of the
date of this AGREEMENT or the reduction of the EMPLOYEE’S benefits provided
under this AGREEMENT, unless the benefit reductions are part of a company-wide
reduction. The following subsections (I), (II) and (III) of this Section 4(a)
shall govern the obligations of the EMPLOYERS to the EMPLOYEE upon the
occurrence of the events described in such subparagraphs:
     (I) Termination for JUST CAUSE. In the event that the EMPLOYERS terminate
the employment of the EMPLOYEE during the TERM because of the EMPLOYEE’S
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure or refusal to perform the duties
and responsibilities assigned in this AGREEMENT, willful violation of any law,
rule, regulation or final cease-and-desist order (other than traffic violations
or similar offenses), conviction of a felony or for fraud or embezzlement, or
material breach of any provision of this AGREEMENT (hereinafter collectively
referred to as “JUST CAUSE”), the EMPLOYEE shall not receive, and shall have no
right to receive, any compensation or other benefits for any period after such
termination.

 



--------------------------------------------------------------------------------



 



     (II) Termination after CHANGE OF CONTROL. In the event that, before the
expiration of the TERM and in connection with or within one year after a CHANGE
OF CONTROL (as defined hereinafter) of either one of the EMPLOYERS, the
employment of the EMPLOYEE is terminated for any reason other than JUST CAUSE or
is terminated by the EMPLOYEE as provided in Section 4(a)(ii) above, then the
following shall occur:
     (A) The EMPLOYERS shall promptly pay to the EMPLOYEE or to her dependents,
beneficiaries or estate an amount equal to the sum of (l) the amount of
compensation to which the EMPLOYEE would be entitled for the remainder of the
TERM under this AGREEMENT, plus (2) the difference between (x) the product of
three, multiplied by the EMPLOYEE’S “base amount” [as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended and
applicable regulations of the Internal Revenue Service] as of the date of the
CHANGE OF CONTROL, less (y) the sum of (i) $1.00 plus (ii) the amount paid to
the EMPLOYEE pursuant to clause (l) of this subparagraph (A);
     (B) The EMPLOYEE, her dependents, beneficiaries and estate shall be covered
under either the health, life and disability plans of the EMPLOYERS or the
health, life and disability plans of the successors, survivors or assigns of the
EMPLOYERS, or under substantially equivalent coverage obtained elsewhere if
coverage under the plans of the EMPLOYERS or the EMPLOYERS’ successor, survivor
or assign is not available, without any material diminution in coverage or
benefit at the expense of the EMPLOYERS or the successors, survivors or assigns
of the EMPLOYERS as if the EMPLOYEE were still employed under this AGREEMENT
until the earliest of the expiration of the TERM or the date on which the
EMPLOYEE is included in another employer’s benefit plans as a full-time
employee; and
     (C) The EMPLOYEE shall not be required to mitigate the amount of any
payment provided for in this AGREEMENT by seeking other employment or otherwise,
nor shall any amounts received from other employment or otherwise by the
EMPLOYEE offset in any manner the obligations of the EMPLOYERS hereunder, except
as specifically stated in subparagraph (B) above.
Provided, however, that in the event that the value of the payments pursuant to
this subsection (II), when combined with the value of other payments
attributable to the same CHANGE OF CONTROL, would result in the imposition of a
penalty tax pursuant to Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder (hereinafter collectively
referred to as “SECTION 280G”), such payments shall be reduced to the maximum
amount which may be paid under SECTION 280G without exceeding such limits. This
reduction will be applied through the following procedure:
(Y) First, at least 30 days before the payment is due under this subsection
(II), the EMPLOYER will apprise the EMPLOYEE of the value of each of the
benefits payable because of the CHANGE OF CONTROL and the maximum amount which
may be paid under SECTION 280G without exceeding such limits and afford the

 



--------------------------------------------------------------------------------



 



EMPLOYEE an opportunity to select the benefit (or portion of the benefit) to be
reduced.
(Z) Second, if, before the end of that 30 day period, the EMPLOYEE apprises the
EMPLOYER in writing of the benefit or benefits to be reduced (and the amount of
each reduction), the EMPLOYEE’S election will be implemented and, subject to the
next subparagraph, the adjusted payment made promptly.
But, if, before the end of that 30 day period, the EMPLOYEE does not apprise the
EMPLOYER of the benefit or benefits to be reduced or if the amount of the
reductions the EMPLOYEE specifies does not reduce the value of all benefits
payable because of the CHANGE OF CONTROL to the maximum amount that may be paid
under SECTION 280G without exceeding such limits, the EMPLOYER will reduce the
amount payable under this agreement by an amount needed to ensure that the
limits imposed under SECTION 280G are not exceeded.
     (III) Termination Without CHANGE OF CONTROL. In the event that the
employment of the EMPLOYEE is terminated before the expiration of the TERM for
any reason other than death, JUST CAUSE or in connection with or within one year
after a CHANGE OF CONTROL, the EMPLOYERS shall be obligated to continue (A) to
pay on a monthly basis to the EMPLOYEE, her dependents, beneficiaries or estate
her annual salary provided pursuant to Section 3(a) or (b) of this AGREEMENT
until the expiration of the TERM and (B) to provide to the EMPLOYEE, her
dependents, beneficiaries and estate at the EMPLOYERS’ expense, health, life,
disability and other benefits substantially equal to those being provided to the
EMPLOYEE at the date of termination of her employment until the earliest to
occur of the expiration of the TERM or the date the EMPLOYEE becomes employed
full-time by another employer; provided, however, that in the event that
payments pursuant to this subsection (III) would result in the imposition of a
penalty tax pursuant to SECTION 280G, such payments shall be reduced to the
maximum amount which may be paid under SECTION 280G without exceeding those
limits. The EMPLOYEE shall not be required to mitigate the amount of any payment
provided for in this AGREEMENT by seeking other employment or otherwise, nor
shall any amounts received from other employment or otherwise by the EMPLOYEE
offset in any manner the obligations of the EMPLOYERS hereunder, except as
specifically stated in subparagraph (III)(B) above.
     (b) Death of the EMPLOYEE. The TERM automatically terminates upon the death
of the EMPLOYEE, unless the employment of EMPLOYEE has been terminated prior to
EMPLOYEE’s death pursuant to Section 4(a) of this AGREEMENT. In the event of
such death, the EMPLOYEE’S estate shall be entitled to receive the compensation
due the EMPLOYEE through the last day of the calendar month in which the death
occurred, except as otherwise specified herein.
     (c) “Golden Parachute” Provision. Any payments made to the EMPLOYEE
pursuant to this AGREEMENT, or otherwise, are subject to and conditioned upon
their compliance with 12 U.S.C. §1828(k) and FDIC regulation 12 C.F.R. Part 359,
Golden Parachute and Indemnification Payments.

 



--------------------------------------------------------------------------------



 



  (e)   Definition of “CHANGE OF CONTROL”. A “CHANGE OF CONTROL” shall mean any
one of the following events: (i) the acquisition of ownership or power to vote
more than 25% of the voting stock of either of the EMPLOYERS; (ii) the
acquisition of the ability to control the election of a majority of the
directors of either of the EMPLOYERS; (iii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of HOLDING COMPANY or BANK cease for any reason to constitute at least
a majority thereof; provided, however, that any individual whose election or
nomination for election as a member of the Board of Directors of HOLDING COMPANY
or BANK was approved by a vote of at least two-thirds of the directors then in
office shall be considered to have continued to be a member of the Board of
Directors of HOLDING COMPANY or BANK; (iv) the occurrence of a reorganization,
consolidation or similar transaction as a result of which at least 60% of the
shares of the common stock of the resulting entity are owned by persons who were
not stockholders of HOLDING COMPANY or BANK immediately prior to the
consummation of the transaction; or (v) the sale or transfer of substantially
all of the assets of BANK to another person that is not controlled by HOLDING
COMPANY or BANK. For purposes of this paragraph, the term “person” refers to an
individual or corporation, partnership, trust, association, or other
organization, but does not include the EMPLOYEE and any person or persons with
whom the EMPLOYEE is “acting in concert” within the meaning of 12 C.F.R.
Part 574.

     Notwithstanding the foregoing, in no event shall (I) the ownership of stock
of BANK by HOLDING COMPANY or the ownership of stock of HOLDING COMPANY by
Greenville Federal MHC, or (II) the conversion of the EMPLOYERS or Greenville
Federal MHC from the mutual holding company form of organization to the full
stock form of organization, constitute a CHANGE OF CONTROL.
     Section 5. Special Regulatory Events. Notwithstanding Section 4 of this
AGREEMENT, the obligations of the EMPLOYERS to the EMPLOYEE shall be as follows
in the event of the following circumstances:
     (a) If the EMPLOYEE is suspended and/or temporarily prohibited from
participating in the conduct of the EMPLOYERS’ affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (hereinafter
referred to as the “FDIA”), the EMPLOYERS’ obligations under this AGREEMENT
shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
EMPLOYERS may, in their discretion, pay the EMPLOYEE all or part of the
compensation withheld while the obligations in this AGREEMENT were suspended and
reinstate, in whole or in part, any of the obligations that were suspended.
     (b) If the EMPLOYEE is removed and/or permanently prohibited from
participating in the conduct of the EMPLOYERS’ affairs by an order issued under
Section 8(e)(4) or (g)(l) of the FDIA, all obligations of the EMPLOYERS under
this AGREEMENT shall terminate as of the effective date of such order; provided,
however, that vested rights of the EMPLOYEE shall not be affected by such
termination.

 



--------------------------------------------------------------------------------



 



     (c) If the EMPLOYERS are in default, as defined in Section 3(x)(1) of the
FDIA, all obligations under this AGREEMENT shall terminate as of the date of
default; provided, however, that vested rights of the EMPLOYEE shall not be
affected.
     (d) All obligations under this AGREEMENT shall be terminated, except to the
extent of a determination that the continuation of this AGREEMENT is necessary
for the continued operation of the EMPLOYERS, (i) by the Director of the Office
of Thrift Supervision (hereinafter referred to as the “OTS”), or his or her
designee, at the time that the Federal Deposit Insurance Corporation enters into
an agreement to provide assistance to or on behalf of the EMPLOYERS under the
authority contained in Section 13(c) of the FDIA; or (ii) by the Director of the
OTS, or his or her designee, at any time the Director of the OTS, or his or her
designee, approves a supervisory merger to resolve problems related to the
operation of the EMPLOYERS or when the EMPLOYERS are determined by the Director
of the OTS to be in an unsafe or unsound condition. No vested rights of the
EMPLOYEE shall be affected by any such action.
     Section 6. Consolidation, Merger or Sale of Assets. Nothing in this
AGREEMENT shall preclude the EMPLOYERS from consolidating with, merging into, or
transferring all, or substantially all, of their assets to another corporation
that assumes all of the EMPLOYERS’ obligations and undertakings hereunder. Upon
such a consolidation, merger or transfer of assets, the term “EMPLOYERS” as used
herein shall mean such other corporation or entity and this AGREEMENT shall
continue in full force and effect; provided, however, that the assumption of the
EMPLOYERS’ obligations and undertakings hereunder shall not affect the
EMPLOYEE’S right to payments pursuant to Section 4(a)(II) of this AGREEMENT in
connection with such consolidation, merger or transfer of assets.
     Section 7. Confidential Information. The EMPLOYEE acknowledges that during
her employment she will learn and have access to confidential information
regarding the EMPLOYERS and their customers and businesses. The EMPLOYEE agrees
and covenants not to disclose or use for her own benefit, or the benefit of any
other person or entity, any confidential information, unless or until the
EMPLOYERS’ consent to such disclosure or use or such information becomes common
knowledge in the industry or is otherwise legally in the public domain. The
EMPLOYEE shall not knowingly disclose or reveal to any unauthorized person any
confidential information relating to the EMPLOYERS, their subsidiaries or
affiliates, or to any of the businesses operated by them, and the EMPLOYEE
confirms that such information constitutes the exclusive property of the
EMPLOYERS. The EMPLOYEE shall not otherwise knowingly act or conduct herself
(a) to the material detriment of the EMPLOYERS, their subsidiaries, or
affiliates, or (b) in a manner which is inimical or contrary to the interests of
the EMPLOYERS.
     Section 8. Nonassignability. Neither this AGREEMENT nor any right or
interest hereunder shall be assignable by the EMPLOYEE, her beneficiaries, or
legal representatives without the EMPLOYERS’ prior written consent; provided,
however, that nothing in this Section 8 shall preclude (a) the EMPLOYEE from
designating a beneficiary to receive any benefits payable hereunder upon her
death, or (b) the executors, administrators, or other legal representatives of
the EMPLOYEE or her estate from assigning any rights hereunder to the person or
persons entitled thereto.

 



--------------------------------------------------------------------------------



 



     Section 9. No Attachment. Except as required by law, no right to receive
payment under this AGREEMENT shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy, or similar process of assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
     Section 10. Binding Agreement. This AGREEMENT shall be binding upon, and
inure to the benefit of, the EMPLOYEE and the EMPLOYERS and their respective
permitted successors and assigns.
     Section 11. Amendment of AGREEMENT. This AGREEMENT may not be modified or
amended, except (a) by an instrument in writing signed by the parties hereto, or
(b) by the EMPLOYERS without any additional consideration to the EMPLOYEE, to
the extent deemed necessary by the EMPLOYERS upon the advice of legal counsel to
avoid penalties arising under Section 409A of the Internal Revenue Code of 1986,
as amended, and regulations thereunder, even if those amendments reduce,
restrict or eliminate rights granted under this AGREEMENT.
     Section 12. Waiver. No term or condition of this AGREEMENT shall be deemed
to have been waived, nor shall there be an estoppel against the enforcement of
any provision of this AGREEMENT, except by written instrument of the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.
     Section 13. Severability. If, for any reason, any provision of this
AGREEMENT is held invalid, such invalidity shall not affect the other provisions
of this AGREEMENT not held so invalid, and each such other provision shall, to
the full extent consistent with applicable law, continue in full force and
effect. If this AGREEMENT is held invalid or cannot be enforced, then any prior
AGREEMENT between the EMPLOYERS (or any predecessor thereof) and the EMPLOYEE
shall be deemed reinstated to the full extent permitted by law, as if this
AGREEMENT had not been executed.
     Section 14. Headings. The headings of the paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this AGREEMENT.
     Section 15. Governing Law. This AGREEMENT has been executed and delivered
in the State of Ohio and its validity, interpretation, performance, and
enforcement shall be governed by the laws of this State of Ohio, except to the
extent that federal law is governing.
     Section 16. Effect of Prior Agreements. This AGREEMENT contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement between the EMPLOYERS and the EMPLOYEE, each of which is hereby
terminated and is of no further force or effect.

 



--------------------------------------------------------------------------------



 



     Section 17. Notices. Any notice or other communication required or
permitted pursuant to this AGREEMENT shall be deemed delivered if such notice or
communication is in writing and is delivered personally or by facsimile
transmission or is deposited in the United States mail, postage prepaid,
addressed as follows:
     If to HOLDING COMPANY and/or BANK:
Greenville Federal
690 Wagner Avenue
Greenville, OH 45331
Attention: President
     With copies to:
Vorys, Sater, Seymour and Pease LLP
Suite 2000, Atrium Two
221 East Fourth Street
Cincinnati, Ohio 45202
Attention: Cynthia A. Shafer
     If to the EMPLOYEE to:
Ms. Susan J. Allread
430 Circle Drive
Greenville, OH 45331

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the EMPLOYERS have caused this AGREEMENT to be executed by
their duly authorized officers, and the EMPLOYEE has signed this AGREEMENT, each
as of the day and year first above written.

                  Attest:       GREENVILLE FEDERAL FINANCIAL            
CORPORATION    
 
               
/s/ David Feltman
      By   /s/ James W. Ward    
 
               
 
          James W. Ward    
 
          its Chairman    
 
                Attest:       GREENVILLE FEDERAL    
 
               
/s/ David Feltman
      By   /s/ James W. Ward    
 
               
 
          James W. Ward    
 
          its Chairman    
 
               
Attest:
               
 
                /s/ David Feltman       /s/ Susan J. Allread                    
      Susan J. Allread    

 